Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a divisional of 16/025,261, now issued as US Patent No. 10,961,525.
The amendment filed on June 10, 2022 has been entered.
Claims 1 and 3 are pending.

Election/Restrictions
Applicant elected without traverse of Group I with a species election of the fusion protein of SEQ ID NO:8 in the reply filed on December 6, 2021.

Response to Amendments/Arguments
 	Applicant’s amendment and arguments filed on June 10, 2022 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.   
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Applicant’s arguments, see top of page 5, filed June 10, 2022, with respect to claim 3 have been fully considered and are persuasive. Claim 3 has been amended to recite a sequence identifier and therefore the limitation is definite.  Therefore, the rejection of claim 3 under 35 U.S.C. 112(b) has been withdrawn. 

Claims 1 and 3 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recite the limitation “hyperactive deamination activity”.  The metes and bounds of the limitation in the context of the above claims are not clear. It is unclear as to what degree of deamination activity is considered as “hyperactive”.  A perusal of the specification did not provide a clear definition for the above phrase.  Without a clear definition in terms of numerical value, those skilled in the art would be unable to conclude what deamination activity is “hyperactive”.  Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction renders the claim indefinite.  Clarification is requested.
Applicant's arguments filed June 10, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the phrase “hyperactive deamination activity” would be understood by the skilled person to encompass an enzyme having greater activity relative to that observed for cognate wildtype enzymes as shown in the data in Figure 5B because Figure 5B illustrate the quantified product formation showing the marked enhancement in activity with mutant, purified hyperactive AIDS and Figure 2 discloses the novel fusion of APOBEC3B and APOBEC3a is hyperactive relative to either natural protein. 
This is not found persuasive.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See MPEP 2111.01.  Since the specification does not provide a clear definition for the above limitation, those skilled in the art would be unable to conclude what deamination activity is “hyperactive”.
Hence the rejection is maintained.	

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Applicant’s arguments, see page 5, filed June 10, 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejections of claim 1 under 35 U.S.C. 112(a) have been withdrawn. 

Claim 3 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claim to encompass a mutant protein of SEQ ID NO:3, wherein the mutant protein comprise the amino acid mutations recited in claim 3 and any other amino acid modifications and the mutant protein has hyperactive deamination activity.     Therefore, the claims are drawn to a genus of mutant proteins having unknown structure, wherein the mutant protein has hyperactive deamination activity.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “hyperactive deamination activity” fails to provide a sufficient description of the claimed genus of mutant proteins as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
The specification is limited to one representative species, a fusion protein comprising the amino acid sequence of SEQ ID NO:8 (amino acids 1-192 of human A3B of SEQ ID NO:3 (CD1) fused to amino acids 1-199 of human A3A of SEQ ID NO:2, which has the amino acid mutations recited in claim 3 relative to the full length A3B of SEQ ID NO:3) wherein the fusion protein has increased deamination activity compared to wildtype A3A or A3B. While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the one example described above is not enough and does not constitute a representative number of species to describe the whole genus.  Therefore, the specification fails to describe a representative species of the claimed genus. 
There is no teaching regarding which amino acids can vary from SEQ ID NO:3 and result in a polypeptide having hyperactive deamination activity.  Further, there is no disclosed or art-recognized correlation between any structure other than the single example of the fusion protein and having hyperactive deamination activity.  
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of an enzyme/fusion protein, and there is no disclosure of the domains responsible for hyperactive deamination activity, the absence of information may be persuasive that those of skill in the art would not take the disclosure as generic.  
While the general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there is no general knowledge in the art about proteins having hyperactive deamination activity and to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of a single fusion protein of SEQ ID NO:8 as representative of the claimed genus mutants of SEQ ID NO:3 having hyperactive deamination activity.  
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claim 3. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
Applicant's arguments filed June 10, 2022 have been fully considered but they are not persuasive. 
Applicant argues the claim meets the written description requirement because claim 3 has been amended to recite SEQ ID NO:3.  
This is not found persuasive.  The claim is not directed to a mutant A3B protein having the amino acid sequence of SEQ ID NO:3.  Instead, the claim encompasses any mutant protein of SEQ ID NO:3, wherein the mutant protein comprise the amino acid mutations recited in claim 3 and any other amino acid modifications and the mutant protein has hyperactive deamination activity. There is no teaching regarding which amino acids can vary from SEQ ID NO:3 and result in a polypeptide having hyperactive deamination activity. While the general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there is no general knowledge in the art about proteins having hyperactive deamination activity and to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of a single fusion protein of SEQ ID NO:8 as representative of the claimed genus mutants of SEQ ID NO:3 having hyperactive deamination activity.  
Hence the rejection is maintained.
 
Claim 3 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a fusion protein comprising the amino acid sequence of SEQ ID NO:8 (amino acids 1-192 of human A3B of SEQ ID NO:3 (CD1) fused to amino acids 1-199 of human A3A of SEQ ID NO:2, which as the amino acid mutations recited in claim 3 relative to the full length A3B of SEQ ID NO:3) wherein the fusion protein has increased deamination activity compared to wildtype A3A or A3B, does not reasonably provide enablement for any mutant protein of SEQ ID NO:3, wherein the mutant protein has unknown structure and hyperactive deamination activity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claim to encompass a mutant protein of SEQ ID NO:3, wherein the mutant protein comprise the amino acid mutations recited in claim 3 and any other amino acid modifications and the mutant protein has hyperactive deamination activity.  Therefore, the claim is drawn to any mutant protein of SEQ ID NO:3 having unknown structure, wherein the mutant protein has hyperactive deamination activity.
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of any mutants of SEQ ID NO:3, wherein the mutant protein has hyperactive deamination activity.  In the instant case, the specification is limited to the teaching of a fusion protein comprising the amino acid sequence of SEQ ID NO:8 (amino acids 1-192 of human A3B of SEQ ID NO:3 (CD1) fused to amino acids 1-199 of human A3A of SEQ ID NO:2, which as the amino acid mutations recited in claim 3 relative to the full length A3B of SEQ ID NO:3) wherein the fusion protein has increased deamination activity compared to wildtype A3A or A3B.    
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.   
In the absence of: (a) rational and predictable scheme for making any mutant of SEQ ID NO:3, wherein the mutant protein has hyperactive deamination activity, and (b) a correlation between structure and the function of having hyperactive deamination activity, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polypeptides to determine which mutants of SEQ ID NO:3 have the function of having hyperactive deamination activity.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been provided in the instant specification, it would require undue experimentation to enable the full scope of the claims.  
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification or the art provides a correlation between structure and activity such that one of skill in the art can envision the structure of any mutants of SEQ ID NO:3, wherein the fusion protein and mutant protein has hyperactive deamination activity or predict said function of a polypeptide from its primary structure.  In addition, the art does not provide any teaching or guidance as to (1) which amino acids within SEQ ID NO:3 other than those recited in claim 3 that can be modified and which ones are conserved such that one of skill in the art can make the recited mutant protein has hyperactive deamination activity, (2) which segments of SEQ ID NO:3 are essential for having hyperactive deamination activity, and (3) the general tolerance of SEQ ID NO:3 to structural modifications and the extent of such tolerance.  The art clearly teaches that changes in a protein's amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are required for that activity is highly unpredictable. At the time of the invention there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity. For example, Studer (Residue mutations and their impact on protein structure and function: detecting beneficial and pathogenic changes.  Biochem. J. (2013) 449, 581–594.  – form PTO-1449) teach that (1) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (2) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (3) the difficulties in designing de novo stable proteins with specific functions. 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to a fusion protein comprising the amino acid sequence of SEQ ID NO:8 (amino acids 1-192 of human A3B of SEQ ID NO:3 (CD1) fused to amino acids 1-199 of human A3A of SEQ ID NO:2, which as the amino acid mutations recited in claim 3 relative to the full length A3B of SEQ ID NO:3) wherein the fusion protein has increased deamination activity compared to wildtype A3A or A3B.   However, the speciation fails to provide any information as to the structural elements required in (1) any mutant of SEQ ID NO:3 other than those recited in claim 3, wherein the mutant protein has hyperactive deamination activity.  No correlation between structure and function of having hyperactive deamination activity has been presented.   
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Applicant's arguments filed June 10, 2022 have been fully considered but they are not persuasive. 
Applicant argues the claim meets the enablement requirement because claim 3 has been amended to recite SEQ ID NO:3.  
This is not found persuasive.  The claim is not directed to a mutant A3B protein having the amino acid sequence of SEQ ID NO:3.  Instead, the claim encompasses any mutant protein of SEQ ID NO:3, wherein the mutant protein comprise the amino acid mutations recited in claim 3 and any other amino acid modifications and the mutant protein has hyperactive deamination activity. There is no teaching regarding which amino acids can vary from SEQ ID NO:3 and result in a polypeptide having hyperactive deamination activity.  Without specific guidance, those skilled in the art will be subjected to undue experimentation of making and testing each of the enormously large number mutant A3B proteins of SEQ ID NO:3.   Therefore, it would require undue experimentation of the skilled artisan to practice the claimed invention.   
Hence the rejection is maintained.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 remains rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu (Biochem. J. (2015) 471, 25-35.– form PTO-1449).
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.''.  It is unclear as to what degree of deamination activity is considered as “hyperactive”, see the 112(b) rejection above. Therefore, the limitation “hyperactive deamination activity” has been broadly interpreted to encompass increased deamination activity compared to wildtype A3B (SEQ ID NO:3 of the instant application). 
Regarding claim 3, Fu discloses that human A3A has a higher deamination activity than human A3B or A3BCD2 (A3B cytosine deaminase domain 2) (3rd full paragraph at page 25, 5th full paragraph at page 25, and 1st full paragraph at page 34).  Human A3B has the amino acid sequence of SEQ ID NO:3.  Human A3A has a H residue at the position corresponding to position 196 of human A3B, I residue at the position corresponding to position 197 of human A3B, deletion of residues at the position corresponding to 206-210 of human A3B, insertion of GIG at the position corresponding to position 206 of human A3B, H residue at the position corresponding to position 212 of human A3B, K residue at the position corresponding to position 213 of human A3B, S residue at the position corresponding to position 228 of human A3B, K Residue at the position corresponding to position 230 of human A3B, R residue at the position corresponding to position 235 of human A3B, H residue at the position corresponding to position 239 of human A3B, Q residue at the position corresponding to position 241 of human A3B, K residue at the position corresponding to position 342 of human A3B, H residue at the position corresponding to position 343 of human A3B, D residue at the position corresponding to position 350 of human A3B, H residue at the position corresponding to position 351 of human A3B, and D residue at the position corresponding to position 363 of human A3B (see the sequence alignments between human A3A and human A3B (SEQ ID NO:3) below).    MPEP 2113 states that “ [P]product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.”.  In the instant case, the structure of the claimed mutant A3B implied is the same whether the mutant is obtained from A3B or is obtained from any source (including wild type proteins), as long as the resulting product has the structural limitations recited in the claims.  Therefore, the reference of Fu anticipates claim 3.
Applicant's arguments filed June 10, 2022 have been fully considered but they are not persuasive. 
Applicant argues claim 3 is not anticipated by Fu because claim 3 has been amended to recite the presence of a discreet set of mutations in A3B and Fu does not disclose an identical invention encompassed by claim 3 as amended.  
This is not found persuasive. MPEP 2113 states that “ [P]product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.”.  In the instant case, the structure of the claimed mutant A3B of SEQ ID NO:3 implied is the same whether the mutant is obtained from A3B or is obtained from any source, such as the wildtype human A3A as long as the resulting product has the structural limitations recited in the claim.  The structural limitation of claim 3 is a polypeptide having a H residue at the position corresponding to position 196 of human A3B, I residue at the position corresponding to position 197 of human A3B, deletion of residues at the position corresponding to 206-210 of human A3B, insertion of GIG at the position corresponding to position 206 of human A3B, H residue at the position corresponding to position 212 of human A3B, K residue at the position corresponding to position 213 of human A3B, S residue at the position corresponding to position 228 of human A3B, K Residue at the position corresponding to position 230 of human A3B, R residue at the position corresponding to position 235 of human A3B, H residue at the position corresponding to position 239 of human A3B, Q residue at the position corresponding to position 241 of human A3B, K residue at the position corresponding to position 342 of human A3B, H residue at the position corresponding to position 343 of human A3B, D residue at the position corresponding to position 350 of human A3B, H residue at the position corresponding to position 351 of human A3B, and D residue at the position corresponding to position 363 of human A3B, which is disclosed by the human A3A of Fu (see the sequence alignment between human A3A and human A3B (SEQ ID NO:3) below). Therefore, human A3A of Fu meets the structural limitations required by claim 3.  Further, human A3A of Fu a higher deamination activity than human A3B or A3BCD2 (A3B cytosine deaminase domain 2) (3rd full paragraph at page 25, 5th full paragraph at page 25, and 1st full paragraph at page 34) and meets the functional limitation required by claim 3.  Therefore, the reference of Fu anticipates claim 3 and the rejection is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 remains rejected under 35 U.S.C. 103 as being unpatentable over Fu (Biochem. J. (2015) 471, 25-35.– form PTO-1449) and Siriwardena (J Mol Biol. 2015 Sep 25; 427(19): 3042–3055. – cited previously on form PTO-892)
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.''.  It is unclear as to what degree of deamination activity is considered as “hyperactive”, see the 112(b) rejection above. Therefore, the limitation “hyperactive deamination activity” has been broadly interpreted to encompass increased deamination activity compared to wildtype A3B. 
Regarding claim 1, Fu discloses that human APOBEC 3B (A3B) is comprised of two cytosine deaminase domains (CDs), CD1 at the N-terminus and CD2 at the C-terminus, and A3B has anti-retroviral activity (2nd full paragraph at page 25).  
Siriwardena discloses that human A3B CD2 comprises of amino acids 193-382, thus human A3B CD1 comprise of amino acids 1-192 and (2nd full paragraph at page 3).  Regarding claim 1, amino acids 1-192 of the fusion protein of SEQ ID NO:8 of the instant application is identical to human A3B CD1 and amino acids 193-391 of the fusion protein of SEQ ID NO:8 of the instant application is identical to human A3A (see the sequence alignments below).
Neither Fu nor Siriwardena disclose substituting the CD2 of human A3B with human A3A.
Fu discloses that CD2 of human A3B is the enzymatically active domain while CD1 of human A3B is inactive (2nd full paragraph at page 32).  Fu discloses that the presence of CD1 of human A3B can greatly enhance the deamination activity of CD2 of human A3B (2nd full paragraph at page 32).  Fu also discloses that among all APOBECs, human A3B CD2 shares the highest sequence homology with human A3A (4th full paragraph at page 25).  While CD2 of human A3B has deamination activity, Fu discloses that human A3A has a much higher deamination activity than human A3B CD2 (3rd full paragraph at page 25, 5th full paragraph at page 25, and 1st full paragraph at page 34).
  Therefore, combining the teachings of Fu and Siriwardena, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to make a fusion protein comprising CD1 of human A3B (corresponding to amino acids 1-192 of the fusion protein of SEQ ID NO:8 of the instant application) and human A3A (corresponding to amino acids 193-391 of SEQ ID NO:8 of the instant application), wherein the fusion protein has a higher deamination activity compared to wildtype human A3B.  One having ordinary skill in the art would have been motivated to fuse the CD1 of human A3B N-terminally to human A3A in order to enhance deamination activity of human A3A since CD1 of human A3B enhances deamination activity of CD2 of human A3B and human A3B CD2 shares the highest sequence homology with human A3A amongst all APOBEC proteins.  Alternatively, one having ordinary skill in the art would have been motivated to replace CD2 of human A3B with human A3A in order to enhance deamination activity of human A3B since human A3A has a much higher deamination activity than CD2 of human A3B.  One of ordinary skill in the art would have had a reasonable expectation of success since the amino acid sequences of human A3A and human A3B were known in the art and Fu discloses that human A3A has a much higher deamination activity than CD2 of human A3B and CD1 of human A3B enhances deamination activity of CD2 of human A3B. The rationale to support a conclusion that the claims would have been obvious is that the substitution of one known element (CD2 of human A3B) for another (human A3A) yields predictable results (deamination activity) to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to replace the CD2 domain of human A3B with another known and available APOBEC protein having deamination activity, human A3A since it has the highest sequence homology to the CD2 domain of human A3B out of all the APOBEC proteins and human A3A has a much higher deamination activity than the CD2 domain of human A3B.
Therefore, the above references render claim 1 prima facie obvious.

Applicant's arguments filed June 10, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the claims are not obvious over Fu and Siriwardena because Fu is silent regarding the ability of A3B CD1 to enhance the activity of A3A compared to either domain alone or the native full length A3A or A3B.
This is not found persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ability of A3B CD1 to enhance the activity of A3A compared to either domain alone or the native full length A3A or A3B) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the property of the ability of human A3B CD1 to enhance the activity of human A3A compared to either domain alone or the native full length A3A or A3B is an inherent property of fusion protein comprising of human A3B CD1 fused to human A3A.  Under normal and usual operation, said human A3B CD1 would necessarily perform the recited property because the prior art device and the claimed device are both drawn to a fusion protein comprising of human A3B CD1 fused to human A3A.  Fusing human A3B CD1 to human A3A inherently results in said property even if the prior art did not discuss or recognize such a property.  See MPEP 2112.  
Applicant dispute that the teachings of Fu and Siriwardena would have motivated the skilled person to do what Applicants have done with the requisite expectation of success because the A3B mutant created by Fu comprises a 15 amino acid sequence around the loop 1 region of A3A, which was used to replace the corresponding region in CD2 of A3B.  However, Applicant argues that this 15 amino acid insertion is much shorter than the A3A portion of Applicant’s fusion protein.
This is not found persuasive.  The rejection does not assert using A3B mutant created by Fu, but fusing unaltered CD1 of human A3B N-terminally to human A3A. 
Applicant argues that inclusion of Siriwardena to that of Fu fails to create a prima facie obviousness because Siriwardena is limited to conducting structure function analysis of APOBEC3B (A3B).
This is not found persuasive.  Siriwardena is relied upon for its disclosure of the CD1 and CD1 regions of at human A3B: human A3B CD2 comprises of amino acids 193-382, thus human A3B CD1 comprise of amino acids 1-192 and (2nd full paragraph at page 3).   Therefore, in combining the teachings of Fu and Siriwardena, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to make a fusion protein comprising CD1 of human A3B (corresponding to amino acids 1-192 of the fusion protein of SEQ ID NO:8 of the instant application) and human A3A (corresponding to amino acids 193-391 of SEQ ID NO:8 of the instant application), wherein the fusion protein has a higher deamination activity compared to wildtype human A3B.  
Applicant argues that merely indicating the isolated elements in the claims were known is not a sufficient basis for concluding that the combination of claimed elements would have been prima facie obvious.
This is not found persuasive.  The rationale to support a conclusion that the claims would have been obvious is that the substitution of one known element (CD2 of human A3B) for another (human A3A) yields predictable results (deamination activity) to one of ordinary skill in the art. As discussed in the rejection, one having ordinary skill in the art would have been motivated to fuse the CD1 of human A3B N-terminally to human A3A in order to enhance deamination activity of human A3A since CD1 of human A3B enhances deamination activity of CD2 of human A3B and human A3B CD2 shares the highest sequence homology with human A3A amongst all APOBEC proteins.  Alternatively, one having ordinary skill in the art would have been motivated to replace CD2 of human A3B with human A3A in order to enhance deamination activity of human A3B since human A3A has a much higher deamination activity than CD2 of human A3B.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Hence the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 3 remains rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (Step 1: YES).  It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.''.  It is unclear as to what degree of deamination activity is considered as “hyperactive”, see the 112(b) rejection above. Therefore, the limitation “hyperactive deamination activity” has been broadly interpreted to encompass increased deamination activity compared to A3B.  The claim(s) recite(s) a mutant A3B protein of SEQ ID NO:3 comprising the amino acid mutations recited in claim 3 and having hyperactive deamination activity. This judicial exception is not integrated into a practical application because the claims encompass a protein that is structurally identical to the naturally occurring human A3A, which has a higher deamination activity than wildtype A3B, see the 102(a)(1) rejection above.    Because there is no difference in characteristics (structural, functional, or otherwise) between the claimed mutant A3B and the naturally occurring A3A, the claimed mutant A3B protein does not have markedly different characteristics, and thus are a “product of nature”.  Accordingly, the claim is directed to an exception (Step 2A: YES).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the mutant A3B protein is not markedly different form its naturally occurring counterpart because it conveys the same structural and functional information and the claim does not recite any additional features that could add significantly more to the exception (Step 2B: NO).   Accordingly, the claim does not qualify as eligible subject matter. 
Applicant's arguments filed June 10, 2022 have been fully considered but they are not persuasive. 
Applicant argues claim 3 is not a product of nature because claim 3 has been amended to read on a fusion protein of an A3A polypeptide and A3B polypeptide harboring the recited mutations. 
This is not found persuasive.  Claim 3 does not recite a limitation of a fusion protein comprising of an A3A polypeptide and A3B polypeptide.  Instead, the claim is directed to any mutant A3B protein of SEQ ID NO:3 comprising the amino acid mutations recited in claim 3 and having hyperactive deamination activity, which is structurally identical to the naturally occurring human A3A and has a higher deamination activity than wildtype A3B, see the 102(a)(1) rejection above.  Therefore, claim 3 does not qualify as eligible subject matter and the rejection is maintained.

Conclusion

	Claims 1 and 3 are pending.

	Claims 1 and 3 are rejected.

	 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                            
Sequence alignment between human A3B of SEQ ID NO:3 of the instant application “Query” and human A3B “Sbjct”



    PNG
    media_image1.png
    725
    889
    media_image1.png
    Greyscale

Sequence alignment between human A3A “Qy” and human A3B “Db”


W0HJ78_HUMAN
ID   W0HJ78_HUMAN            Unreviewed;       382 AA.
AC   W0HJ78;
DT   19-MAR-2014, integrated into UniProtKB/TrEMBL.
DT   19-MAR-2014, sequence version 1.
DT   07-OCT-2020, entry version 27.
DE   SubName: Full=Apolipoprotein B mRNA editing enzyme catalytic polypeptide-like 3B {ECO:0000313|EMBL:AHF72554.1};
DE   SubName: Full=Apolipoprotein B mRNA editing enzyme, catalytic polypeptide-like 3B, isoform CRA_c {ECO:0000313|EMBL:EAW60281.1};
GN   Name=APOBEC3B {ECO:0000313|EMBL:AHF72554.1};
GN   ORFNames=hCG_1735023 {ECO:0000313|EMBL:EAW60281.1};
OS   Homo sapiens (Human).
OC   Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi; Mammalia;
OC   Eutheria; Euarchontoglires; Primates; Haplorrhini; Catarrhini; Hominidae;
OC   Homo.
OX   NCBI_TaxID=9606 {ECO:0000313|EMBL:AHF72554.1};
RN   [1] {ECO:0000313|EMBL:EAW60281.1}
RP   NUCLEOTIDE SEQUENCE.
RX   PubMed=11181995; DOI=10.1126/science.1058040;
RA   Venter J.C., Adams M.D., Myers E.W., Li P.W., Mural R.J., Sutton G.G.,
RA   Smith H.O., Yandell M., Evans C.A., Holt R.A., Gocayne J.D., Amanatides P.,
RA   Ballew R.M., Huson D.H., Wortman J.R., Zhang Q., Kodira C.D., Zheng X.H.,
RA   Chen L., Skupski M., Subramanian G., Thomas P.D., Zhang J.,
RA   Gabor Miklos G.L., Nelson C., Broder S., Clark A.G., Nadeau J.,
RA   McKusick V.A., Zinder N., Levine A.J., Roberts R.J., Simon M., Slayman C.,
RA   Hunkapiller M., Bolanos R., Delcher A., Dew I., Fasulo D., Flanigan M.,
RA   Florea L., Halpern A., Hannenhalli S., Kravitz S., Levy S., Mobarry C.,
RA   Reinert K., Remington K., Abu-Threideh J., Beasley E., Biddick K.,
RA   Bonazzi V., Brandon R., Cargill M., Chandramouliswaran I., Charlab R.,
RA   Chaturvedi K., Deng Z., Di Francesco V., Dunn P., Eilbeck K.,
RA   Evangelista C., Gabrielian A.E., Gan W., Ge W., Gong F., Gu Z., Guan P.,
RA   Heiman T.J., Higgins M.E., Ji R.R., Ke Z., Ketchum K.A., Lai Z., Lei Y.,
RA   Li Z., Li J., Liang Y., Lin X., Lu F., Merkulov G.V., Milshina N.,
RA   Moore H.M., Naik A.K., Narayan V.A., Neelam B., Nusskern D., Rusch D.B.,
RA   Salzberg S., Shao W., Shue B., Sun J., Wang Z., Wang A., Wang X., Wang J.,
RA   Wei M., Wides R., Xiao C., Yan C., Yao A., Ye J., Zhan M., Zhang W.,
RA   Zhang H., Zhao Q., Zheng L., Zhong F., Zhong W., Zhu S., Zhao S.,
RA   Gilbert D., Baumhueter S., Spier G., Carter C., Cravchik A., Woodage T.,
RA   Ali F., An H., Awe A., Baldwin D., Baden H., Barnstead M., Barrow I.,
RA   Beeson K., Busam D., Carver A., Center A., Cheng M.L., Curry L.,
RA   Danaher S., Davenport L., Desilets R., Dietz S., Dodson K., Doup L.,
RA   Ferriera S., Garg N., Gluecksmann A., Hart B., Haynes J., Haynes C.,
RA   Heiner C., Hladun S., Hostin D., Houck J., Howland T., Ibegwam C.,
RA   Johnson J., Kalush F., Kline L., Koduru S., Love A., Mann F., May D.,
RA   McCawley S., McIntosh T., McMullen I., Moy M., Moy L., Murphy B.,
RA   Nelson K., Pfannkoch C., Pratts E., Puri V., Qureshi H., Reardon M.,
RA   Rodriguez R., Rogers Y.H., Romblad D., Ruhfel B., Scott R., Sitter C.,
RA   Smallwood M., Stewart E., Strong R., Suh E., Thomas R., Tint N.N., Tse S.,
RA   Vech C., Wang G., Wetter J., Williams S., Williams M., Windsor S.,
RA   Winn-Deen E., Wolfe K., Zaveri J., Zaveri K., Abril J.F., Guigo R.,
RA   Campbell M.J., Sjolander K.V., Karlak B., Kejariwal A., Mi H., Lazareva B.,
RA   Hatton T., Narechania A., Diemer K., Muruganujan A., Guo N., Sato S.,
RA   Bafna V., Istrail S., Lippert R., Schwartz R., Walenz B., Yooseph S.,
RA   Allen D., Basu A., Baxendale J., Blick L., Caminha M., Carnes-Stine J.,
RA   Caulk P., Chiang Y.H., Coyne M., Dahlke C., Mays A., Dombroski M.,
RA   Donnelly M., Ely D., Esparham S., Fosler C., Gire H., Glanowski S.,
RA   Glasser K., Glodek A., Gorokhov M., Graham K., Gropman B., Harris M.,
RA   Heil J., Henderson S., Hoover J., Jennings D., Jordan C., Jordan J.,
RA   Kasha J., Kagan L., Kraft C., Levitsky A., Lewis M., Liu X., Lopez J.,
RA   Ma D., Majoros W., McDaniel J., Murphy S., Newman M., Nguyen T., Nguyen N.,
RA   Nodell M., Pan S., Peck J., Peterson M., Rowe W., Sanders R., Scott J.,
RA   Simpson M., Smith T., Sprague A., Stockwell T., Turner R., Venter E.,
RA   Wang M., Wen M., Wu D., Wu M., Xia A., Zandieh A., Zhu X.;
RT   "The sequence of the human genome.";
RL   Science 291:1304-1351(2001).
RN   [2] {ECO:0000313|EMBL:EAW60281.1}
RP   NUCLEOTIDE SEQUENCE.
RA   Mural R.J., Istrail S., Sutton G., Florea L., Halpern A.L., Mobarry C.M.,
RA   Lippert R., Walenz B., Shatkay H., Dew I., Miller J.R., Flanigan M.J.,
RA   Edwards N.J., Bolanos R., Fasulo D., Halldorsson B.V., Hannenhalli S.,
RA   Turner R., Yooseph S., Lu F., Nusskern D.R., Shue B.C., Zheng X.H.,
RA   Zhong F., Delcher A.L., Huson D.H., Kravitz S.A., Mouchard L., Reinert K.,
RA   Remington K.A., Clark A.G., Waterman M.S., Eichler E.E., Adams M.D.,
RA   Hunkapiller M.W., Myers E.W., Venter J.C.;
RL   Submitted (JUL-2005) to the EMBL/GenBank/DDBJ databases.
RN   [3] {ECO:0000313|EMBL:AHF72554.1}
RP   NUCLEOTIDE SEQUENCE.
RX   PubMed=24153179; DOI=10.1038/nature12686;
RA   Marchetto M.C., Narvaiza I., Denli A.M., Benner C., Lazzarini T.A.,
RA   Nathanson J.L., Paquola A.C., Desai K.N., Herai R.H., Weitzman M.D.,
RA   Yeo G.W., Muotri A.R., Gage F.H.;
RT   "Differential L1 regulation in pluripotent stem cells of humans and apes.";
RL   Nature 503:525-529(2013).
CC   -!- COFACTOR:
CC       Name=Zn(2+); Xref=ChEBI:CHEBI:29105;
CC         Evidence={ECO:0000256|ARBA:ARBA00001947};
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; KF651167; AHF72554.1; -; mRNA.
DR   EMBL; CH471095; EAW60281.1; -; Genomic_DNA.
DR   SMR; W0HJ78; -.
DR   PeptideAtlas; W0HJ78; -.
DR   ChiTaRS; APOBEC3B; human.
DR   GO; GO:0016787; F:hydrolase activity; IEA:InterPro.
DR   GO; GO:0008270; F:zinc ion binding; IEA:InterPro.
DR   InterPro; IPR016192; APOBEC/CMP_deaminase_Zn-bd.
DR   InterPro; IPR002125; CMP_dCMP_dom.
DR   InterPro; IPR016193; Cytidine_deaminase-like.
DR   SUPFAM; SSF53927; SSF53927; 2.
DR   PROSITE; PS00903; CYT_DCMP_DEAMINASES_1; 2.
DR   PROSITE; PS51747; CYT_DCMP_DEAMINASES_2; 2.
PE   2: Evidence at transcript level;
KW   Lipoprotein {ECO:0000313|EMBL:AHF72554.1};
KW   Metal-binding {ECO:0000256|ARBA:ARBA00022723};
KW   Zinc {ECO:0000256|ARBA:ARBA00022833}.
FT   DOMAIN          29..138
FT                   /note="CMP/dCMP-type deaminase"
FT                   /evidence="ECO:0000259|PROSITE:PS51747"
FT   DOMAIN          210..326
FT                   /note="CMP/dCMP-type deaminase"
FT                   /evidence="ECO:0000259|PROSITE:PS51747"
SQ   SEQUENCE   382 AA;  45952 MW;  CD374B5AA4111C31 CRC64;

  Query Match             83.9%;  Score 922.5;  DB 32;  Length 382;
  Best Local Similarity   88.6%;  
  Matches  171;  Conservative    7;  Mismatches   12;  Indels    3;  Gaps    1;

Qy         10 RHLMDPHIFTSNFNNG---IGRHKTYLCYEVERLDNGTSVKMDQHRGFLHNQAKNLLCGF 66
              |:||||  || ||||    : | :|||||||||||||| | |||| ||| |:||||||||
Db        190 RYLMDPDTFTFNFNNDPLVLRRRQTYLCYEVERLDNGTWVLMDQHMGFLCNEAKNLLCGF 249

Qy         67 YGRHAELRFLDLVPSLQLDPAQIYRVTWFISWSPCFSWGCAGEVRAFLQENTHVRLRIFA 126
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        250 YGRHAELRFLDLVPSLQLDPAQIYRVTWFISWSPCFSWGCAGEVRAFLQENTHVRLRIFA 309

Qy        127 ARIYDYDPLYKEALQMLRDAGAQVSIMTYDEFKHCWDTFVDHQGCPFQPWDGLDEHSQAL 186
              ||||||||||||||||||||||||||||||||::||||||  |||||||||||:||||||
Db        310 ARIYDYDPLYKEALQMLRDAGAQVSIMTYDEFEYCWDTFVYRQGCPFQPWDGLEEHSQAL 369

Qy        187 SGRLRAILQNQGN 199
              |||||||||||||
Db        370 SGRLRAILQNQGN 382


Sequence alignment between amino acids 1-192 of the fusion protein of SEQ ID NO:8 of the instant application “Qy” and human A3B “Db”

W0HJ78_HUMAN
ID   W0HJ78_HUMAN            Unreviewed;       382 AA.
AC   W0HJ78;
DT   19-MAR-2014, integrated into UniProtKB/TrEMBL.
DT   19-MAR-2014, sequence version 1.
DT   07-OCT-2020, entry version 27.
DE   SubName: Full=Apolipoprotein B mRNA editing enzyme catalytic polypeptide-like 3B {ECO:0000313|EMBL:AHF72554.1};
DE   SubName: Full=Apolipoprotein B mRNA editing enzyme, catalytic polypeptide-like 3B, isoform CRA_c {ECO:0000313|EMBL:EAW60281.1};
GN   Name=APOBEC3B {ECO:0000313|EMBL:AHF72554.1};
GN   ORFNames=hCG_1735023 {ECO:0000313|EMBL:EAW60281.1};
OS   Homo sapiens (Human).
OC   Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi; Mammalia;
OC   Eutheria; Euarchontoglires; Primates; Haplorrhini; Catarrhini; Hominidae;
OC   Homo.
OX   NCBI_TaxID=9606 {ECO:0000313|EMBL:AHF72554.1};
RN   [1] {ECO:0000313|EMBL:EAW60281.1}
RP   NUCLEOTIDE SEQUENCE.
RX   PubMed=11181995; DOI=10.1126/science.1058040;
RA   Venter J.C., Adams M.D., Myers E.W., Li P.W., Mural R.J., Sutton G.G.,
RA   Smith H.O., Yandell M., Evans C.A., Holt R.A., Gocayne J.D., Amanatides P.,
RA   Ballew R.M., Huson D.H., Wortman J.R., Zhang Q., Kodira C.D., Zheng X.H.,
RA   Chen L., Skupski M., Subramanian G., Thomas P.D., Zhang J.,
RA   Gabor Miklos G.L., Nelson C., Broder S., Clark A.G., Nadeau J.,
RA   McKusick V.A., Zinder N., Levine A.J., Roberts R.J., Simon M., Slayman C.,
RA   Hunkapiller M., Bolanos R., Delcher A., Dew I., Fasulo D., Flanigan M.,
RA   Florea L., Halpern A., Hannenhalli S., Kravitz S., Levy S., Mobarry C.,
RA   Reinert K., Remington K., Abu-Threideh J., Beasley E., Biddick K.,
RA   Bonazzi V., Brandon R., Cargill M., Chandramouliswaran I., Charlab R.,
RA   Chaturvedi K., Deng Z., Di Francesco V., Dunn P., Eilbeck K.,
RA   Evangelista C., Gabrielian A.E., Gan W., Ge W., Gong F., Gu Z., Guan P.,
RA   Heiman T.J., Higgins M.E., Ji R.R., Ke Z., Ketchum K.A., Lai Z., Lei Y.,
RA   Li Z., Li J., Liang Y., Lin X., Lu F., Merkulov G.V., Milshina N.,
RA   Moore H.M., Naik A.K., Narayan V.A., Neelam B., Nusskern D., Rusch D.B.,
RA   Salzberg S., Shao W., Shue B., Sun J., Wang Z., Wang A., Wang X., Wang J.,
RA   Wei M., Wides R., Xiao C., Yan C., Yao A., Ye J., Zhan M., Zhang W.,
RA   Zhang H., Zhao Q., Zheng L., Zhong F., Zhong W., Zhu S., Zhao S.,
RA   Gilbert D., Baumhueter S., Spier G., Carter C., Cravchik A., Woodage T.,
RA   Ali F., An H., Awe A., Baldwin D., Baden H., Barnstead M., Barrow I.,
RA   Beeson K., Busam D., Carver A., Center A., Cheng M.L., Curry L.,
RA   Danaher S., Davenport L., Desilets R., Dietz S., Dodson K., Doup L.,
RA   Ferriera S., Garg N., Gluecksmann A., Hart B., Haynes J., Haynes C.,
RA   Heiner C., Hladun S., Hostin D., Houck J., Howland T., Ibegwam C.,
RA   Johnson J., Kalush F., Kline L., Koduru S., Love A., Mann F., May D.,
RA   McCawley S., McIntosh T., McMullen I., Moy M., Moy L., Murphy B.,
RA   Nelson K., Pfannkoch C., Pratts E., Puri V., Qureshi H., Reardon M.,
RA   Rodriguez R., Rogers Y.H., Romblad D., Ruhfel B., Scott R., Sitter C.,
RA   Smallwood M., Stewart E., Strong R., Suh E., Thomas R., Tint N.N., Tse S.,
RA   Vech C., Wang G., Wetter J., Williams S., Williams M., Windsor S.,
RA   Winn-Deen E., Wolfe K., Zaveri J., Zaveri K., Abril J.F., Guigo R.,
RA   Campbell M.J., Sjolander K.V., Karlak B., Kejariwal A., Mi H., Lazareva B.,
RA   Hatton T., Narechania A., Diemer K., Muruganujan A., Guo N., Sato S.,
RA   Bafna V., Istrail S., Lippert R., Schwartz R., Walenz B., Yooseph S.,
RA   Allen D., Basu A., Baxendale J., Blick L., Caminha M., Carnes-Stine J.,
RA   Caulk P., Chiang Y.H., Coyne M., Dahlke C., Mays A., Dombroski M.,
RA   Donnelly M., Ely D., Esparham S., Fosler C., Gire H., Glanowski S.,
RA   Glasser K., Glodek A., Gorokhov M., Graham K., Gropman B., Harris M.,
RA   Heil J., Henderson S., Hoover J., Jennings D., Jordan C., Jordan J.,
RA   Kasha J., Kagan L., Kraft C., Levitsky A., Lewis M., Liu X., Lopez J.,
RA   Ma D., Majoros W., McDaniel J., Murphy S., Newman M., Nguyen T., Nguyen N.,
RA   Nodell M., Pan S., Peck J., Peterson M., Rowe W., Sanders R., Scott J.,
RA   Simpson M., Smith T., Sprague A., Stockwell T., Turner R., Venter E.,
RA   Wang M., Wen M., Wu D., Wu M., Xia A., Zandieh A., Zhu X.;
RT   "The sequence of the human genome.";
RL   Science 291:1304-1351(2001).
RN   [2] {ECO:0000313|EMBL:EAW60281.1}
RP   NUCLEOTIDE SEQUENCE.
RA   Mural R.J., Istrail S., Sutton G., Florea L., Halpern A.L., Mobarry C.M.,
RA   Lippert R., Walenz B., Shatkay H., Dew I., Miller J.R., Flanigan M.J.,
RA   Edwards N.J., Bolanos R., Fasulo D., Halldorsson B.V., Hannenhalli S.,
RA   Turner R., Yooseph S., Lu F., Nusskern D.R., Shue B.C., Zheng X.H.,
RA   Zhong F., Delcher A.L., Huson D.H., Kravitz S.A., Mouchard L., Reinert K.,
RA   Remington K.A., Clark A.G., Waterman M.S., Eichler E.E., Adams M.D.,
RA   Hunkapiller M.W., Myers E.W., Venter J.C.;
RL   Submitted (JUL-2005) to the EMBL/GenBank/DDBJ databases.
RN   [3] {ECO:0000313|EMBL:AHF72554.1}
RP   NUCLEOTIDE SEQUENCE.
RX   PubMed=24153179; DOI=10.1038/nature12686;
RA   Marchetto M.C., Narvaiza I., Denli A.M., Benner C., Lazzarini T.A.,
RA   Nathanson J.L., Paquola A.C., Desai K.N., Herai R.H., Weitzman M.D.,
RA   Yeo G.W., Muotri A.R., Gage F.H.;
RT   "Differential L1 regulation in pluripotent stem cells of humans and apes.";
RL   Nature 503:525-529(2013).
CC   -!- COFACTOR:
CC       Name=Zn(2+); Xref=ChEBI:CHEBI:29105;
CC         Evidence={ECO:0000256|ARBA:ARBA00001947};
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; KF651167; AHF72554.1; -; mRNA.
DR   EMBL; CH471095; EAW60281.1; -; Genomic_DNA.
DR   SMR; W0HJ78; -.
DR   PeptideAtlas; W0HJ78; -.
DR   ChiTaRS; APOBEC3B; human.
DR   GO; GO:0016787; F:hydrolase activity; IEA:InterPro.
DR   GO; GO:0008270; F:zinc ion binding; IEA:InterPro.
DR   InterPro; IPR016192; APOBEC/CMP_deaminase_Zn-bd.
DR   InterPro; IPR002125; CMP_dCMP_dom.
DR   InterPro; IPR016193; Cytidine_deaminase-like.
DR   SUPFAM; SSF53927; SSF53927; 2.
DR   PROSITE; PS00903; CYT_DCMP_DEAMINASES_1; 2.
DR   PROSITE; PS51747; CYT_DCMP_DEAMINASES_2; 2.
PE   2: Evidence at transcript level;
KW   Lipoprotein {ECO:0000313|EMBL:AHF72554.1};
KW   Metal-binding {ECO:0000256|ARBA:ARBA00022723};
KW   Zinc {ECO:0000256|ARBA:ARBA00022833}.
FT   DOMAIN          29..138
FT                   /note="CMP/dCMP-type deaminase"
FT                   /evidence="ECO:0000259|PROSITE:PS51747"
FT   DOMAIN          210..326
FT                   /note="CMP/dCMP-type deaminase"
FT                   /evidence="ECO:0000259|PROSITE:PS51747"
SQ   SEQUENCE   382 AA;  45952 MW;  CD374B5AA4111C31 CRC64;

  Query Match             100.0%;  Score 1092;  DB 32;  Length 382;
  Best Local Similarity   100.0%;  
  Matches  192;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MNPQIRNPMERMYRDTFYDNFENEPILYGRSYTWLCYEVKIKRGRSNLLWDTGVFRGQVY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MNPQIRNPMERMYRDTFYDNFENEPILYGRSYTWLCYEVKIKRGRSNLLWDTGVFRGQVY 60

Qy         61 FEPQYHAEMCFLSWFCGNQLPAYKCFQITWFVSWTPCPDCVAKLAEFLSEHPNVTLTISA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FEPQYHAEMCFLSWFCGNQLPAYKCFQITWFVSWTPCPDCVAKLAEFLSEHPNVTLTISA 120

Qy        121 ARLYYYWERDYRRALCRLSQAGARVKIMDYEEFAYCWENFVYNEGQQFMPWYKFDENYAF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ARLYYYWERDYRRALCRLSQAGARVKIMDYEEFAYCWENFVYNEGQQFMPWYKFDENYAF 180

Qy        181 LHRTLKEILRYL 192
              ||||||||||||
Db        181 LHRTLKEILRYL 192

Sequence alignment between amino acids 193-391 of the fusion protein of SEQ ID NO:8 of the instant application “Qy” and human A3A “Db”

ABC3A_HUMAN
ID   ABC3A_HUMAN             Reviewed;         199 AA.
AC   P31941; A0AVM1; Q12807; Q5JZ93; Q9UH18;
DT   01-JUL-1993, integrated into UniProtKB/Swiss-Prot.
DT   11-JAN-2001, sequence version 3.
DT   02-JUN-2021, entry version 181.
DE   RecName: Full=DNA dC->dU-editing enzyme APOBEC-3A;
DE            Short=A3A;
DE            EC=3.5.4.38 {ECO:0000269|PubMed:16527742, ECO:0000269|PubMed:20062055, ECO:0000269|PubMed:20615867, ECO:0000269|PubMed:21123384};
DE   AltName: Full=Phorbolin-1;
GN   Name=APOBEC3A;
OS   Homo sapiens (Human).
OC   Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi; Mammalia;
OC   Eutheria; Euarchontoglires; Primates; Haplorrhini; Catarrhini; Hominidae;
OC   Homo.
OX   NCBI_TaxID=9606;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [MRNA], PROTEIN SEQUENCE OF 19-27; 31-35; 53-60;
RP   112-123; 129-137 AND 192-198, AND FUNCTION.
RC   TISSUE=Keratinocyte;
RX   PubMed=10469298; DOI=10.1046/j.1523-1747.1999.00682.x;
RA   Madsen P.P., Anant S., Rasmussen H.H., Gromov P., Vorum H., Dumanski J.P.,
RA   Tommerup N., Collins J.E., Wright C.L., Dunham I., Macginnitie A.J.,
RA   Davidson N.O., Celis J.E.;
RT   "Psoriasis upregulated phorbolin-1 shares structural but not functional
RT   similarity to the mRNA-editing protein apobec-1.";
RL   J. Invest. Dermatol. 113:162-169(1999).
RN   [2]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE MRNA].
RX   PubMed=15461802; DOI=10.1186/gb-2004-5-10-r84;
RA   Collins J.E., Wright C.L., Edwards C.A., Davis M.P., Grinham J.A.,
RA   Cole C.G., Goward M.E., Aguado B., Mallya M., Mokrab Y., Huckle E.J.,
RA   Beare D.M., Dunham I.;
RT   "A genome annotation-driven approach to cloning the human ORFeome.";
RL   Genome Biol. 5:R84.1-R84.11(2004).
RN   [3]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RX   PubMed=10591208; DOI=10.1038/990031;
RA   Dunham I., Hunt A.R., Collins J.E., Bruskiewich R., Beare D.M., Clamp M.,
RA   Smink L.J., Ainscough R., Almeida J.P., Babbage A.K., Bagguley C.,
RA   Bailey J., Barlow K.F., Bates K.N., Beasley O.P., Bird C.P., Blakey S.E.,
RA   Bridgeman A.M., Buck D., Burgess J., Burrill W.D., Burton J., Carder C.,
RA   Carter N.P., Chen Y., Clark G., Clegg S.M., Cobley V.E., Cole C.G.,
RA   Collier R.E., Connor R., Conroy D., Corby N.R., Coville G.J., Cox A.V.,
RA   Davis J., Dawson E., Dhami P.D., Dockree C., Dodsworth S.J., Durbin R.M.,
RA   Ellington A.G., Evans K.L., Fey J.M., Fleming K., French L., Garner A.A.,
RA   Gilbert J.G.R., Goward M.E., Grafham D.V., Griffiths M.N.D., Hall C.,
RA   Hall R.E., Hall-Tamlyn G., Heathcott R.W., Ho S., Holmes S., Hunt S.E.,
RA   Jones M.C., Kershaw J., Kimberley A.M., King A., Laird G.K., Langford C.F.,
RA   Leversha M.A., Lloyd C., Lloyd D.M., Martyn I.D., Mashreghi-Mohammadi M.,
RA   Matthews L.H., Mccann O.T., Mcclay J., Mclaren S., McMurray A.A.,
RA   Milne S.A., Mortimore B.J., Odell C.N., Pavitt R., Pearce A.V., Pearson D.,
RA   Phillimore B.J.C.T., Phillips S.H., Plumb R.W., Ramsay H., Ramsey Y.,
RA   Rogers L., Ross M.T., Scott C.E., Sehra H.K., Skuce C.D., Smalley S.,
RA   Smith M.L., Soderlund C., Spragon L., Steward C.A., Sulston J.E.,
RA   Swann R.M., Vaudin M., Wall M., Wallis J.M., Whiteley M.N., Willey D.L.,
RA   Williams L., Williams S.A., Williamson H., Wilmer T.E., Wilming L.,
RA   Wright C.L., Hubbard T., Bentley D.R., Beck S., Rogers J., Shimizu N.,
RA   Minoshima S., Kawasaki K., Sasaki T., Asakawa S., Kudoh J., Shintani A.,
RA   Shibuya K., Yoshizaki Y., Aoki N., Mitsuyama S., Roe B.A., Chen F., Chu L.,
RA   Crabtree J., Deschamps S., Do A., Do T., Dorman A., Fang F., Fu Y., Hu P.,
RA   Hua A., Kenton S., Lai H., Lao H.I., Lewis J., Lewis S., Lin S.-P., Loh P.,
RA   Malaj E., Nguyen T., Pan H., Phan S., Qi S., Qian Y., Ray L., Ren Q.,
RA   Shaull S., Sloan D., Song L., Wang Q., Wang Y., Wang Z., White J.,
RA   Willingham D., Wu H., Yao Z., Zhan M., Zhang G., Chissoe S., Murray J.,
RA   Miller N., Minx P., Fulton R., Johnson D., Bemis G., Bentley D.,
RA   Bradshaw H., Bourne S., Cordes M., Du Z., Fulton L., Goela D., Graves T.,
RA   Hawkins J., Hinds K., Kemp K., Latreille P., Layman D., Ozersky P.,
RA   Rohlfing T., Scheet P., Walker C., Wamsley A., Wohldmann P., Pepin K.,
RA   Nelson J., Korf I., Bedell J.A., Hillier L.W., Mardis E., Waterston R.,
RA   Wilson R., Emanuel B.S., Shaikh T., Kurahashi H., Saitta S., Budarf M.L.,
RA   McDermid H.E., Johnson A., Wong A.C.C., Morrow B.E., Edelmann L., Kim U.J.,
RA   Shizuya H., Simon M.I., Dumanski J.P., Peyrard M., Kedra D., Seroussi E.,
RA   Fransson I., Tapia I., Bruder C.E., O'Brien K.P., Wilkinson P.,
RA   Bodenteich A., Hartman K., Hu X., Khan A.S., Lane L., Tilahun Y.,
RA   Wright H.;
RT   "The DNA sequence of human chromosome 22.";
RL   Nature 402:489-495(1999).
RN   [4]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE MRNA].
RC   TISSUE=Brain;
RX   PubMed=15489334; DOI=10.1101/gr.2596504;
RG   The MGC Project Team;
RT   "The status, quality, and expansion of the NIH full-length cDNA project:
RT   the Mammalian Gene Collection (MGC).";
RL   Genome Res. 14:2121-2127(2004).
RN   [5]
RP   PROTEIN SEQUENCE OF 53-60; 112-121 AND 129-137.
RC   TISSUE=Keratinocyte;
RX   PubMed=1286667; DOI=10.1002/elps.11501301199;
RA   Rasmussen H.H., van Damme J., Puype M., Gesser B., Celis J.E.,
RA   Vandekerckhove J.;
RT   "Microsequences of 145 proteins recorded in the two-dimensional gel protein
RT   database of normal human epidermal keratinocytes.";
RL   Electrophoresis 13:960-969(1992).
RN   [6]
RP   GENE FAMILY ORGANIZATION, AND TISSUE SPECIFICITY.
RX   PubMed=11863358; DOI=10.1006/geno.2002.6718;
RA   Jarmuz A., Chester A., Bayliss J., Gisbourne J., Dunham I., Scott J.,
RA   Navaratnam N.;
RT   "An anthropoid-specific locus of orphan C to U RNA-editing enzymes on
RT   chromosome 22.";
RL   Genomics 79:285-296(2002).
RN   [7]
RP   REVIEW ON APOBEC FAMILIES.
RX   PubMed=12683974; DOI=10.1016/s0168-9525(03)00054-4;
RA   Wedekind J.E., Dance G.S.C., Sowden M.P., Smith H.C.;
RT   "Messenger RNA editing in mammals: new members of the APOBEC family seeking
RT   roles in the family business.";
RL   Trends Genet. 19:207-216(2003).
RN   [8]
RP   FUNCTION IN HOST DEFENSE.
RX   PubMed=12859895; DOI=10.1016/s0092-8674(03)00515-4;
RA   Mariani R., Chen D., Schroefelbauer B., Navarro F., Koenig R., Bollman B.,
RA   Muenk C., Nymark-McMahon H., Landau N.R.;
RT   "Species-specific exclusion of APOBEC3G from HIV-1 virions by Vif.";
RL   Cell 114:21-31(2003).
RN   [9]
RP   FUNCTION IN HOST DEFENSE, CATALYTIC ACTIVITY, SUBCELLULAR LOCATION,
RP   MUTAGENESIS OF HIS-70; GLU-72 AND CYS-106, AND TISSUE SPECIFICITY.
RX   PubMed=16527742; DOI=10.1016/j.cub.2006.01.031;
RA   Chen H., Lilley C.E., Yu Q., Lee D.V., Chou J., Narvaiza I., Landau N.R.,
RA   Weitzman M.D.;
RT   "APOBEC3A is a potent inhibitor of adeno-associated virus and
RT   retrotransposons.";
RL   Curr. Biol. 16:480-485(2006).
RN   [10]
RP   REVIEW.
RX   PubMed=18304004; DOI=10.1146/annurev.immunol.26.021607.090350;
RA   Chiu Y.L., Greene W.C.;
RT   "The APOBEC3 cytidine deaminases: an innate defensive network opposing
RT   exogenous retroviruses and endogenous retroelements.";
RL   Annu. Rev. Immunol. 26:317-353(2008).
RN   [11]
RP   FUNCTION IN AAV INHIBITION, AND SUBCELLULAR LOCATION.
RX   PubMed=19461882; DOI=10.1371/journal.ppat.1000439;
RA   Narvaiza I., Linfesty D.C., Greener B.N., Hakata Y., Pintel D.J., Logue E.,
RA   Landau N.R., Weitzman M.D.;
RT   "Deaminase-independent inhibition of parvoviruses by the APOBEC3A cytidine
RT   deaminase.";
RL   PLoS Pathog. 5:E1000439-E1000439(2009).
RN   [12]
RP   FUNCTION, CATALYTIC ACTIVITY, INDUCTION, AND ALTERNATIVE SPLICING (ISOFORMS
RP   1 AND 2).
RX   PubMed=20615867; DOI=10.1074/jbc.m110.102822;
RA   Thielen B.K., McNevin J.P., McElrath M.J., Hunt B.V., Klein K.C.,
RA   Lingappa J.R.;
RT   "Innate immune signaling induces high levels of TC-specific deaminase
RT   activity in primary monocyte-derived cells through expression of APOBEC3A
RT   isoforms.";
RL   J. Biol. Chem. 285:27753-27766(2010).
RN   [13]
RP   FUNCTION IN FOREIGN DNA CLEARANCE, CATALYTIC ACTIVITY, TISSUE SPECIFICITY,
RP   AND INDUCTION.
RX   PubMed=20062055; DOI=10.1038/nsmb.1744;
RA   Stenglein M.D., Burns M.B., Li M., Lengyel J., Harris R.S.;
RT   "APOBEC3 proteins mediate the clearance of foreign DNA from human cells.";
RL   Nat. Struct. Mol. Biol. 17:222-229(2010).
RN   [14]
RP   TISSUE SPECIFICITY.
RX   PubMed=20308164; DOI=10.1093/nar/gkq174;
RA   Refsland E.W., Stenglein M.D., Shindo K., Albin J.S., Brown W.L.,
RA   Harris R.S.;
RT   "Quantitative profiling of the full APOBEC3 mRNA repertoire in lymphocytes
RT   and tissues: implications for HIV-1 restriction.";
RL   Nucleic Acids Res. 38:4274-4284(2010).
RN   [15]
RP   FUNCTION IN DNA DEMETHYLATION.
RX   PubMed=21496894; DOI=10.1016/j.cell.2011.03.022;
RA   Guo J.U., Su Y., Zhong C., Ming G.L., Song H.;
RT   "Hydroxylation of 5-methylcytosine by TET1 promotes active DNA
RT   demethylation in the adult brain.";
RL   Cell 145:423-434(2011).
RN   [16]
RP   FUNCTION.
RX   PubMed=21460793; DOI=10.1038/embor.2011.46;
RA   Landry S., Narvaiza I., Linfesty D.C., Weitzman M.D.;
RT   "APOBEC3A can activate the DNA damage response and cause cell-cycle
RT   arrest.";
RL   EMBO Rep. 12:444-450(2011).
RN   [17]
RP   FUNCTION IN HOST DEFENSE, CATALYTIC ACTIVITY, SUBCELLULAR LOCATION, AND
RP   MUTAGENESIS OF ARG-28; HIS-29; LYS-30; ASN-57; LYS-60; ARG-69; GLU-72;
RP   TRP-98; ARG-128; TYR-130; ASP-131; ASP-133 AND TYR-136.
RX   PubMed=21123384; DOI=10.1128/jvi.01651-10;
RA   Bulliard Y., Narvaiza I., Bertero A., Peddi S., Roehrig U.F., Ortiz M.,
RA   Zoete V., Castro-Diaz N., Turelli P., Telenti A., Michielin O.,
RA   Weitzman M.D., Trono D.;
RT   "Structure-function analyses point to a polynucleotide-accommodating groove
RT   essential for APOBEC3A restriction activities.";
RL   J. Virol. 85:1765-1776(2011).
RN   [18]
RP   SUBCELLULAR LOCATION.
RX   PubMed=21835787; DOI=10.1128/jvi.05238-11;
RA   Hultquist J.F., Lengyel J.A., Refsland E.W., LaRue R.S., Lackey L.,
RA   Brown W.L., Harris R.S.;
RT   "Human and rhesus APOBEC3D, APOBEC3F, APOBEC3G, and APOBEC3H demonstrate a
RT   conserved capacity to restrict Vif-deficient HIV-1.";
RL   J. Virol. 85:11220-11234(2011).
RN   [19]
RP   FUNCTION.

  Query Match             50.2%;  Score 1100;  DB 1;  Length 199;
  Best Local Similarity   100.0%;  
  Matches  199;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        193 MEASPASGPRHLMDPHIFTSNFNNGIGRHKTYLCYEVERLDNGTSVKMDQHRGFLHNQAK 252
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MEASPASGPRHLMDPHIFTSNFNNGIGRHKTYLCYEVERLDNGTSVKMDQHRGFLHNQAK 60

Qy        253 NLLCGFYGRHAELRFLDLVPSLQLDPAQIYRVTWFISWSPCFSWGCAGEVRAFLQENTHV 312
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NLLCGFYGRHAELRFLDLVPSLQLDPAQIYRVTWFISWSPCFSWGCAGEVRAFLQENTHV 120

Qy        313 RLRIFAARIYDYDPLYKEALQMLRDAGAQVSIMTYDEFKHCWDTFVDHQGCPFQPWDGLD 372
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 RLRIFAARIYDYDPLYKEALQMLRDAGAQVSIMTYDEFKHCWDTFVDHQGCPFQPWDGLD 180

Qy        373 EHSQALSGRLRAILQNQGN 391
              |||||||||||||||||||
Db        181 EHSQALSGRLRAILQNQGN 199